Citation Nr: 0720257	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-04 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
tension headaches claimed as migraine headaches. 

2.  Entitlement to a compensable rating for a nose scar, 
residuals of cyst removal.

3. Entitlement to a compensable rating for a scar on the left 
flank, claimed as the left waist.

4.  Entitlement to a rating in excess of 10 percent for right 
wrist tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1992 through 
November 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

At the outset, the Board notes that the veteran appeared to 
submit a claim based on 38 U.S.C.A. § 1151.  However, the RO 
never adjudicated that claim.  The Board refers this issue to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has migraine headaches with headaches 
occurring every other day, and no evidence of completely 
prostrating and prolonged attacks that cause severe economic 
inadaptability

2.  The veteran has superficial scars on the right and left 
alae nasi that are healed, superficial, hypopigmented, with 
the right alae nasi scar measuring 1.5 by 0.2 cm. and a left 
alae nasi scar measuring 2.1 by 0.4 cm.  There was no pain, 
adherence to underlying tissue, instability, elevation or 
depression regarding the scars.  

3.  The veteran had two elevated, superficial, 1 cm by 1 cm 
keloid scars on the left posterior flank, with no pain, 
adherence, no instability of the scar and no limitation of 
motion.

4.  The veteran has tendonitis of the right wrist with 
limitation of motion, but no evidence of favorable or 
unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for migraine headaches have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.519, 4.1, 
4.7, 4.124, Diagnostic Code 8100 (2006).
 
2.  The criteria for a compensable evaluation for scars on 
the nose, residuals of cyst removal have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.519, 4.1, 4.7, 4.118, Diagnostic Code 7800 (2006).

3. The criteria for a compensable evaluation for scars on the 
left flank have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.519, 4.1, 4.7, 4.118, 
Diagnostic Codes 7801, 7802, 7803, and 7804 (2006).

4.  The criteria for an evaluation in excess of 10 percent 
for right wrist tendonitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.519, 4.1, 
4.7, 4.71a, Diagnostic Codes 5214, 5215 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating, he was not 
provided with the notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran 
concerning this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of the final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increase.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.

In the instant case, the Board concludes that the RO letters 
sent in September 2003 (right wrist, prior to the March 2004 
adverse determination) and in December 2004 (scars, 
headaches) adequately informed the veteran of the evidence 
and information (1) necessary to substantiate the claim; (2) 
that VA would seek to provide; and (3) that the veteran was 
expected to provide.  The letter also essentially told the 
veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  Additionally, while the December 2004 letter was 
untimely, the veteran was subsequently issued a Statement of 
the Case in January 2005, and the veteran had an opportunity 
to respond.  In light of the foregoing, the Board finds that 
the veteran has not been prejudiced by any notice deficiency.  

The Board further notes that the veteran's service medical 
records and VA treatment records have been obtained.  The 
veteran was also provided with multiple VA examinations.  
Additionally, the veteran submitted statements regarding his 
condition.  The veteran has not identified any further 
evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

The veteran contends that he is entitled to increased ratings 
for his above listed service-connected disabilities.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  


Entitlement to an Increase Rating for Migraine Headaches

By a November 2002 rating decision, the RO granted service 
connection for headaches, and assigned an effective date of 
August 8, 2002.  The veteran submitted a claim for an 
increased rating in September 2003.  By a rating decision 
dated January 2005, the RO granted a rating of 30 percent for 
migraine headaches, effective September 2, 2003. 

The veteran submitted VA medical records dated July 2001 
through November 2004.  These records show complaints of 
headaches beginning after a right shoulder dislocation during 
service.  

In December 2004, the veteran was afforded a VA mental status 
examination.  During the examination he complained of chronic 
migraine headaches three or four times per week.  The veteran 
was also afforded a VA examination in December 2004 for his 
migraine headaches.  He complained that the headaches started 
during service and that they were gradually getting worse in 
terms of frequency and severity.  The veteran stated that the 
headaches occurred every other day.  Neurological examination 
was negative for any abnormal findings.  A diagnosis of 
migraine headaches was provided.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, Migraines 
that occur with less frequent attacks warrant an evaluation 
of 10 percent.  Migraines with characteristic prostrating 
attacks occurring on an average once a month over last 
several months warrant an evaluation of 30 percent.  
Migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent rating.

The veteran is currently rated at 30 percent for migraine 
headaches.  The veteran complained of chronic migraine 
headaches three or four times per week at his December 2004 
VA mental status examination.  Upon VA examination for 
migraines, the veteran noted increasing severity, with 
headaches occurring every other day.  A review of the VA 
examinations and outpatient treatment reports fail to 
demonstrate any completely prostrating and prolonged migraine 
headache attacks that cause severe economic inadaptability.  
Therefore a rating in excess of 30 percent is not warranted.

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claims for an increased rating for migraine headaches; the 
benefit-of-the-doubt doctrine is inapplicable, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Claim for Increased Rating for Scars of the Nose 

The veteran was granted service connection for a scar on his 
nose, residuals of cyst removal by a rating decision dated 
November 2002, and assigned a noncompensable evaluation, 
effective August 8, 2002.  

A VA examination dated September 2002 indicated that the 
veteran had a scar over his nose on both sides and had some 
disfigurement.  The scars were small and non-tender.  A 
December 2004 evaluation of the scar on his nose indicated 
the skin was without lesions and the examiner noted that it 
was unclear as to what the veteran's current disability was.  
At his December 2004 VA mental status examination, the 
veteran complained of scars on his face.  The examiner noted 
that they appeared mild.  A December 2004 VA examination 
regarding his scars noted a right alae nasi scar measuring 
1.5 by 0.2 cm. and a left alae nasi scar measuring 2.1 by 0.4 
cm.  There was no pain, adherence to underlying tissue, 
instability, elevation or depression regarding the scars.  
The scars were superficial and were hypopigmented.  

38 C.F.R. § 4.118, Diagnostic Code 7800 for disfigurement of 
the head, face for neck provides a 10 percent evaluation for 
one characteristic of disfigurement.  A 30 percent evaluation 
is warranted for disfigurement with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  A 50 percent 
evaluation is warranted for disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement.  An 80 percent evaluation is warranted for 
disfigurement with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement.

Diagnostic Code 7800 includes three Notes.  Note (1) 
indicates that there are eight characteristics of 
disfigurement, for purposes of evaluation under § 4.118:  
scar 5 or more inches (13 or more cm.) in length, scar at 
least one quarter inch (0.6 cm.) wide at the widest part, 
surface contour of scar elevated or depressed on palpation, 
scar adherent to underlying tissue, skin hypo- or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.), skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.), underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.), and skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).  

Note (2) instructs to rate tissue loss of the auricle under 
DC 6207 (loss of auricle) and anatomical loss of the eye 
under DC 6061 (anatomical loss of both eyes) or DC 6063 
(anatomical loss of one eye), as appropriate.  Note (3) 
instructs to take into consideration unretouched color 
photographs when evaluating under these criteria.

The veteran currently receives a noncompensable rating for 
facial scars on the nose under Diagnostic Code 7800.  
However, there is no evidence of one or more characteristics 
of disfigurement.  At the veteran's December 2004 VA 
examination regarding his scars, scars on the right and left 
alae nasi were noted.  The scar on the right alae scar 
measured 1.5 by 0.2 cm. and the left alae nasi scar measured 
2.1 by 0.4 cm.  There was no pain, adherence to underlying 
tissue, instability, elevation or depression regarding the 
scars.  The scars were superficial and were hypopigmented.  
There is no evidence of scars 13 or more centimeters in 
length, or scars 0.6 centimeters or more in width at the 
widest part.  Additionally, there is no evidence of 
elevation, depression, or that the scars were adherent to the 
underlying tissue.  Finally, there was no evidence of scars, 
with an area exceeding 39 square centimeters, that were hypo- 
or hyper-pigmented, had abnormal skin texture, had missing 
underlying soft tissue, or had skin indurated and inflexible.  
Therefore, as the veteran does not have one or more 
characteristics of disfigurement, a compensable rating of 10 
percent is not warranted under Diagnostic Code 7800.  The 
evidence also fails to show that the scars are superficial, 
unstable, painful or cause any limitation of function.  Thus, 
a compensable rating under Diagnostic Codes 7803-7805 is not 
warranted.

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a compensable rating for scars on the nose; the 
benefit-of-the-doubt doctrine is inapplicable, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Claim for Increased Rating for Scars on the Left Flank

By a November 2002 rating decision, the RO granted service 
connection for a scar on the left flank, and assigned a 
noncompensable evaluation, effective August 8, 2002.  

The VA treatment records dated July 2001 through November 
2004 indicated a keliod scar located at the waistline.  A VA 
examination dated December 2004 indicated that the veteran 
complained of irritation from his belt.  Examination revealed 
two 1 cm by 1 cm keloid scars on the left posterior flank.  
There was no pain and no evidence of adherence.  Texture was 
atrophic and there was no instability of the scar.  The scar 
was elevated and superficial.  Finally, there was no 
limitation of motion or disfigurement.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801 (2006), for 
scars, other than head, face, or neck, that are deep or that 
cause limited motion, a 40 percent evaluation is warranted 
for area or areas exceeding 144 square inches (929 sq. cm.).  
A 30 percent evaluation is warranted for area or areas 
exceeding 72 square inches (465 sq. cm.).  A 20 percent 
evaluation is warranted for area or areas exceeding 12 square 
inches (77 sq. cm.).  A 10 percent evaluation is warranted 
for area or areas exceeding 6 square inches (39 sq. cm.).  
The regulation notes: (1) scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with Sec. 4.25 of this part; and 
(2) a deep scar is one associated with underlying soft tissue 
damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7802, scars, other 
than head, face, or neck, that are superficial and that do 
not cause limited motions warrant a 10 percent evaluation for 
area of areas of 144 square inches (929 sq. cm.) or greater.  
The regulation notes: (1) scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with Sec. 4.25 of this part; and 
(2) a superficial scar is one not associated with underlying 
soft tissue.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 percent 
evaluation is warranted for scars, superficial, unstable.  
The regulation notes: (1) An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar; and (2) a superficial scar is one not associated 
with underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent 
evaluation is warranted for scars, superficial, painful on 
examination.  The regulation notes: (1) a superficial scar is 
one not associated with underlying soft tissue damage; and 
(2) in this case, a 10-percent evaluation will be assigned 
for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  

The veteran currently has a noncompensable rating under 
Diagnostic Code 7802 for keloid scars on the left flank.  The 
December 2004 VA examination found two superficial scars each 
1cm by 1cm with no evidence of pain on examination, no 
limitation of motion, no instability, and less than 929 sq. 
cm., in size.  Therefore a compensable rating under 
Diagnostic Codes 7801, 7802, 7803, and 7804 is not warranted.  

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a compensable rating for scars to the left flank; 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an evaluation in excess of 10 percent for 
right wrist tendonitis

By a November 2002 rating decision, the RO granted service 
connection for tendonitis of the right wrist and assigned a 
10 percent rating, effective August 8, 2002.  

The veteran was afforded a VA examination in September 2003.  
The veteran complained of pain in his right wrist when 
lifting or carrying more than 20 pounds.  Examination 
revealed that the tip of the thumb could approximate to the 
tips of the other fingers adequately and the tips of the 
other fingers could approximate to the medium transverse fold 
adequately.  Range of motion testing revealed extension to 68 
degrees, flexion to 66 degrees, ulnar deviation to 30 
degrees, and radial deviation to 10 degrees.  Range of motion 
was not additionally limited by pain, fatigue, or weakness.  
X-rays showed no arthritis, fracture, or other abnormalities.  

VA medical records dated July 2001 through November 2004 
reveal complaints of right wrist pain, and treatment for 
right mild carpal instability.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5214, favorable 
ankylosis of the wrist in 20 degrees to 30 degrees 
dorsiflexion warrants a 30 percent evaluation for the major 
and 20 percent for the minor hand.  Any other position except 
favorable ankylosis of the wrist warrants a 40 percent 
evaluation for the major hand and 30 percent for the minor 
hand.  Unfavorable ankylosis in any degree of palmar flexion, 
or with ulnar or radial deviation warrants a 50 percent 
evaluation for the major hand and a 40 percent for the minor 
hand.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215 for limitation 
of motion of the wrist, a 10 percent evaluation is warranted 
for dorsiflexion less than 15 degrees, or for palmar flexion 
limited in line with the forearm in both the major and minor 
extremities.  

The veteran is currently rated at 10 percent under Diagnostic 
Code 5215 for limitation of motion of the right wrist.  The 
veteran already receives the maximum rating for limitation of 
motion under Diagnostic Code 5215.  As there is no evidence 
of any ankylosis, favorable or unfavorable, a higher 
evaluation under Diagnostic Code 5214 is not warranted.  

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for an increased rating for right wrist tendonitis; the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent for tension headaches 
claimed as migraine headaches is denied. 

A compensable rating for a nose scars, residuals of cyst 
removal is denied.

A compensable rating for a scar on the left flank, claimed as 
the left waist is denied.

A rating in excess of 10 percent for right wrist tendonitis 
is denied.





____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


